Title: Enclosure No. 2: Extract of a Letter from Major General Greene to Major General Lincoln, Secretary at War, 19 December 1782
From: Greene, Nathanael
To: Lincoln, Benjamin



“Head Quarters, South Carolina,”“December 19th 1782.”

“You will see by some of my former letters, that, in consequence of your orders, I had taken measures, to provide such articles of clothing, as were necessary to complete the troops with their winter clothing. Messrs. Banks and Company have furnished most of the articles we shall want, and will provide the rest. Mr. Hamilton, the clothier, had instructions to contract with such as would supply on the best terms, notwithstanding this agreement; but none offer their goods equally reasonable, and yet I think they are high: however, the demand among the planters is so great, that they would meet with a ready sale among them, and at an advanced price. Under these circumstances, contracts cannot be made on the best terms. The soldiers’ clothing will amount to about fifty thousand dollars. I have advanced to the officers two months pay, by drawing bills on the Financier, which they will negociate for clothing or other things, as their necessities may urge.
“This will swell our drafts; but the peculiar situation of the officers, their long sufferings and distance from home, seem to render it absolutely necessary; some of the officers talk of sending their bills to Philadelphia, but I imagine, most of them will be negociated here with the merchants. I wish not to distress the Financier, but I am distressed myself, and know not, which way to turn, to feed, clothe, and satisfy the army on the article of pay. I would much rather, that clothing could have been sent from Philadelphia: but it was too late to expect any for this season: nor would I wish to negociate pay to the officers, in this way, but from absolute necessity. Troops will meet their sufferings with dignity and patience, when it appears unavoidable; but when their distresses continue longer, they grow impatient and clamorous. I have drawn only for such officers, as are continued in service, however urgent their necessity; many are discontented, but this I disregard, knowing the state of the Treasury.”
